 

o Oo SN HR A BP WH N

NN bw NO KN KH PDO KN ww ome RR et
NR nA fF WHO NY K& CO BO DWBwzA AD A LP WO NO KH ©

N
oo

No
~

 

 

Case 2:19-cr-00010-RSM Document 52 Filed 07/03/19 Page 1of 3

The Honorable Ricardo S. Martinez

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff,

HUAWEI DEVICE CO., LTD., and
HUAWEI DEVICE USA, INC.,
Defendants.

 

 

NO. CR19-010RSM

PROTECTIVE ORDER PURSUANT TO
SECTION 4 OF CLASSIFIED
INFORMATION PROCEDURES ACT
AND FEDERAL RULE OF CRIMINAL
PROCEDURE 16(d)(1)

This matter has come before the Court on the Government’s Classified Jn Camera,

Ex Parte Motion for a Protective Order Pursuant to CIPA Section 4 and Fed. R. Crim. P.

16(d)(1) (“Government’s Motion for a Protective Order”). By its motion, the government
requested that the Court, pursuant to CIPA § 4, Fed. R. Crim. P. 16(d)(1), and the

applicable law: (1) conduct an in camera, ex parte review of the government’s

submission; (2) authorize the government to withhold specified classified information

from discovery; and (3) order that the government’s motion and accompanying exhibits

shall not be disclosed to the defense and shall be sealed and preserved in the records of

the Court to be made available for any future review of these proceedings.

United States v Huawei Device Co., Ltd., et al., CR19-010RSM

Protective Order- 1

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Co oN DN CH FF WO NY —

NO NO NO NH KH KN ND ND NY RK KF KF FF PP OS OPS OU PPh Sl
ao nN KN A RF WY NYO KH CO OO CO nH HD HH PB WW NYO —§ CO

 

 

Case 2:19-cr-00010-RSM Document 52 Filed 07/03/19 Page 2 of 3

The Court, having carefully considered the government’s motion and
memorandum of law, and supporting materials filed therewith, GRANTS the
Government’s Motion for a Protective Order in its entirety.

The Court finds that the Government’s Motion for a Protective Order was properly
filed in camera, ex parte for this Court’s review, pursuant to CIPA § 4 and Fed. R. Crim.
P. 16(d)(1). The submission contains classified information that requires protection
against unauthorized disclosure for reasons of national security such that its disclosure to
the defense, or to the public, reasonably could be expected to cause damage to national
security. The Court has conducted an in camera, ex parte review.

On the basis of the Court’s independent review of the information and the
arguments set forth in the Government’s Motion for a Protective Order and the classified
material in support of the motion, the Court finds that the classified information
referenced in the government’s motion and memorandum of law implicates the
government’s classified information privilege because the information is properly
classified and its disclosure could cause serious damage to the national security of the
United States. Furthermore, the Court finds that none of the classified information is
exculpatory, see Brady v. Maryland, 373 U.S. 83 (1963), and that the information is not
impeachment material. See Giglio v. United States, 405 U.S. 150 (1972).

Additionally, the Court finds that the “relevant and helpful” standard articulated in
United States v. Rovario, 353 U.S. 53 (1957), United States v. Yunis, 867 F.2d 617 (D.C.
Cir. 1989), and United States v. Klimavicius-Viloria, 144 F.3d 1249, 1261 (9" Cir. 1998),
is the appropriate standard by which to analyze the discoverability of classified
information where, as here, the government has properly invoked the classified
information privilege. To this end, the Court finds that in applying the
Rovario/Yunis/Klimavicius-Viloria standard, none of the classified information
referenced in the government’s motion is relevant and helpful to the defense.
Furthermore, the Court finds that the national security damage from disclosure to the

defense, as articulated in the in camera, ex parte motion and memorandum of law and

United States v Huawei Device Co., Ltd., et al., CR19-010RSM UNITED STATES ATTORNEY
Protective Order- 2 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
CoN AW BW &

NM NO NH HO NH NH NH NY NO SF KF Keo owe lt et
ons NN OR FR WD NY KH CO OO DO w~H HR A BP W NYO — CO

 

 

Case 2:19-cr-00010-RSM Document 52 Filed 07/03/19 Page 3 of 3

accompanying materials, outweighs the defendant’s need for the information at issue.
This Order also applies to the government’s discovery obligations under Federal Rule of
Criminal Procedure 16, and Brady v. Maryland, Giglio v. United States and their progeny
with regard to the information described herein.

Accordingly, IT IS ORDERED that the government is authorized to withhold the
specified classified information outlined above from discovery to the defense.

IT IS FURTHER ORDERED that the government’s motion, memorandum of
law, and the accompanying materials shall not be disclosed to the defense, and shall be
sealed and maintained in a facility appropriate for the storage of such classified
information by the Classified Information Security Officer as the designee of the Clerk of
Court, in accordance with established security procedures, for any future review, until
further order of this Court. Tal

IT IS SO ORDERED, this A day of. 42019.

aN [\A

ines MARTINEY

United States District Judge

 

Presented by:

/s/ Todd Greenberg

TODD GREENBERG
THOMAS WOODS
SIDDHARTH VELAMOOR
Assistant United States Attorneys

United States v Huawei Device Co., Ltd., et al., CR19-010RSM UNITED STATES ATTORNEY
Protective Order- 3 700 STEWART STREET, SUITE 5220 -

SEATTLE, WASHINGTON 98101 -
(206) 553-7970
